Citation Nr: 1207988	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for arthritis of both hands.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a heart disability, including heart attack.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982, and from May 1988 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.

In his June 2007 claim, the Veteran also stated that he was submitting a notice of disagreement (NOD) with an October 2006 rating decision, for "loss of control urine/bowel" and "Rx not working."  Where a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however the purported NOD was not specific enough to identify the issue or issues the Veteran intended to appeal.  Therefore, the Board does not have jurisdiction over the matters, and they are referred to the AOJ for appropriate action.  In this regard, the October 2006 rating decision had granted service connection for "anal fistula and fissure with impairment of sphincter control, claimed as incontinence."  Service connection for urinary incontinence had not been specifically addressed as a separate matter.  In reviewing the February 2006 claim, the Board observes that the Veteran claimed service connection for "chronic anal fissure" and "incontinence" as two separate issues, although he did not specify what he meant by "incontinence."  Additionally, it is not clear what was meant by "Rx not working."  In view of these factors, the RO must clarify what the Veteran meant by the June 2007 "NOD."  In particular, it must be clarified whether the Veteran intended to initiate an appeal of the issue of a higher rating for anal fistula and fissure with impairment of sphincter control; whether he intended to file a claim for service connection for urinary incontinence; and what he meant by "Rx nor working."  To assist the Veteran, he should be provided a copy of his June 2007 statement.  Appropriate action should be taken, based on his response.

The issues of service connection for the issues of service connection for a heart disability, bilateral elbow disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hip strain, with cartilage thinning, had its onset during active service.  

2.  Degenerative joint disease of the right index finger had its onset during active service.  

3.  The Veteran does not otherwise have arthritis of the hands or fingers.  


CONCLUSIONS OF LAW

1.  Right hip strain, with cartilage thinning, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Degenerative joint disease of the right index finger was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Arthritis of the hands (other than the right index finger) was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In a letter dated in July 2007, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the service connection claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have identified VA and private treatment records.  The Veteran did not provide any evidence or information concerning other post-service treatment for the claimed conditions.  VA examinations were provided in May 2006 and January 2008.  As discussed below, such examinations were adequate for the purposes of the decisions decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Right Hip Disability

Service treatment records show that in February 2004, the Veteran's orthopedic complaints included hip pain.  He complained of painful hips when walking in January 2006.  On a separation examination in May 2006, pain in the right hip with range of motion was noted.  A magnetic resonance imaging (MRI) scan in May 2006 revealed cartilage thinning in the right hip.  On a pre-discharge VA examination in May 2006, the Veteran was diagnosed as having right hip strain.  At the January 2008 VA examination, he was diagnosed as having bilateral hip strain.  Thus, a right hip disorder was shown in service and on the VA examination in January 2008.  In view of these factors, service connection for right hip strain with cartilage thinning is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Arthritis of the Hands

In his June 2007 claim, the Veteran claimed service connection for bilateral hand arthritis.  He did not provide any further details concerning this claim, and service connection is in effect for bilateral carpal tunnel syndrome and bilateral hand tremors.  

Service treatment records show that on a medical history provided in January 2006, the Veteran reported a history of painful index fingers bilaterally.  In a May 2006 medical history, a history of joint stiffness in the "finger(s)" was reported.  In a June 2006 medical history, however, no complaints pertaining to the hands or fingers were noted.  

On a VA examination in January 2008, the Veteran reported that he did a lot of typing in service, and noticed the metacarpal joint of the first finger became enlarged and very painful.  On examination the right index finger was enlarged at the metacarpophalangeal joint, and the Veteran was diagnosed as having mild degenerative joint disease of the right index finger.  

In view of the in-service complaint and the post-service diagnosis of degenerative joint disease of the right index finger, service connection for that condition is warranted.  38 U.S.C.A. § 5107(b).  

Concerning the remainder of the hands, however, the preponderance of the evidence is against the claim.  In this regard, no other hand abnormalities were noted on examination.  Moreover, service connection is also in effect for bilateral carpal tunnel syndrome and bilateral hand tremors, and arthritis is not an observable condition.  Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In particular, he has not been found to have arthritis of the hands, other than of the right index finger.  Absent the current existence of a claimed disability there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Accordingly, service connection for arthritis of the hands, other than the right index finger, must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Service connection for right hip strain with cartilage thinning is granted.

Service connection for degenerative joint disease of the right index finger is granted.

Service connection for arthritis of the hands (other than the right index finger) is denied.


REMAND

In his claim received in June 2007, the Veteran claimed service connection for a possible heart attack.  He has not provided any further details concerning this claim.  Service treatment records show that in December 1990, the Veteran was evaluated for complaints of chest pain.  An electrocardiogram in December 1990 was abnormal, showing marked sinus bradycardia with occasional premature supraventricular complexes.  In January 1991, he underwent a stress test, which was negative.  In January 1998, the Veteran was again seen complaining of chest pain.  At that time, an electrocardiogram was normal, and he was diagnosed as having costochondritis.  A subsequent electrocardiogram in October 1998 was also normal.  In July 2005, an electrocardiogram disclosed sinus bradycardia, but was otherwise normal; however, subsequent electrocardiograms in service were normal.  

Nevertheless, in view of the sinus bradycardia shown on two electrocardiograms in service, an examination is warranted, to determine whether the Veteran has a current chronic heart disorder of service onset.  In this regard, the Board is not competent to state whether the sinus bradycardia represented a disability, or whether such a condition resolved without residuals.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

Concerning the claims for service connection for erectile dysfunction and a bilateral elbow disability, the service treatment records show that in a January 2006 medical history, the Veteran reported left elbow pain with weather changes.  Otherwise, no complaints or abnormal findings referable to either of these conditions were shown in the service treatment records.  The medical history provided in June 2006 contained no mention of elbow complaints or erectile dysfunction.  Likewise, the pre-discharge VA examination and the separation examination in May 2006 were devoid of any mention of elbow or erectile dysfunction complaints or abnormal findings.  

On the VA examination in January 2008, the Veteran reported that he had begun experiencing bilateral elbow pain in 2001, when doing push-ups.  Service treatment records, however, show that upper extremity complaints were associated with cervical spine and/or shoulder conditions (for which service connection is in effect).  Moreover, although the Veteran was diagnosed as having bilateral elbow strain on the January 2008 VA examination, all elbow findings were normal; no positive findings were recorded.  Similarly, although the VA examination in January 2008 resulted in a diagnosis of erectile dysfunction, no positive findings were reported at that time, nor were any complaints or abnormal findings shown in service.  Moreover, on a June 2010 VA examination, he said he was able to have successful sexual relations with his wife.

In view of these factors, the Veteran must be afforded an opportunity to report for a VA examination, to determine whether he has a chronic bilateral elbow disability and/or erectile dysfunction, and, if so, whether any such condition was of service onset.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination (or examinations), to determine whether the Veteran has a chronic bilateral elbow disability and/or erectile dysfunction.  If so, provide the specific findings and diagnosis for any such condition, as well as an opinion as to whether it is at least as likely as not that such condition had its onset in service.  The claims folder must be made available to the examiner prior to the examination.   

2.  After completion of the above and any additional development deemed necessary, readjudicate the claims.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


